NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHARLES BENTON BAGWELL,                         No.    18-35675
                                                       18-35676
                Petitioner-Appellant,
                                                D.C. Nos.    1:16-cv-00264-BLW
 v.                                                          1:05-cr-00174-BLW-1
                                                             1:16-cv-00265-BLW
UNITED STATES OF AMERICA,                                    1:05-cr-00132-BLW-1

                Respondent-Appellee.                   MEMORANDUM*

                   Appeal from the United States District Court
                             for the District of Idaho
                   B. Lynn Winmill, District Judge, Presiding

                             Submitted July 15, 2017**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      In these consolidated appeals, Charles Benton Bagwell appeals from the

district court’s judgments denying his 28 U.S.C. § 2255 motions. We have

jurisdiction under 28 U.S.C. § 2253. Reviewing de novo, see United States v.

Reves, 774 F.3d 562, 564 (9th Cir. 2014), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In both appeals, Bagwell contends that his conviction for armed bank

robbery, in violation of 18 U.S.C. § 2113(a) and (d), is not a crime of violence for

purposes of 18 U.S.C. § 924(c)(3). This argument is foreclosed. See United States

v. Watson, 881 F.3d 782, 784 (9th Cir.), cert. denied, 139 S. Ct. 203 (2018)

(federal armed bank robbery by force and violence or by intimidation is

categorically a crime of violence under the force clause of section 924(c)(3)).

Moreover, contrary to Bagwell’s contention, Watson is not “clearly irreconcilable”

with Stokeling v. United States, 139 S. Ct. 544 (2019). See Miller v. Gammie, 335

F.3d 889, 900 (9th Cir. 2003) (en banc).

      In light of this disposition, we do not reach the parties’ remaining

arguments.

      AFFIRMED.




                                           2                                   18-35675